Citation Nr: 1445257	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  08-26 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to a waiver of recovery of indebtedness in the amount of $1,411.83, to include the preliminary issue of the validity of the debt.


ATTORNEY FOR THE BOARD

L. Durham, Counsel











INTRODUCTION

The Veteran had active service from March 1994 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision.

This issue was remanded by the Board in March 2010, in order to provide a detailed explanation and documentary evidence as to the payments rendered to the Veteran  for the periods of January 12, 2004, to May 12, 2004; May 13, 2004, to May 18, 2004; and from May 19, 2004, to August 2, 2004.  While the information yielded from this remand only provided a detailed explanation for payments dating back to March 1, 2004, the Board finds that all information needed to adjudicate this claim has been obtained, as the period of concern with regard to this overpayment dates back only to May 2004.  As such, the Board finds that the information yielded substantially complies with the Board's March 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  Due to withdrawal from his classes, the Veteran was overpaid education benefits in the amount of $1,411.83, for the period of May 19, 2004, to August 2, 2004.

2.  The veteran was partially at fault in creating this overpayment by not reporting his withdrawal from school to VA until a few months after the semester ended, and 
VA was partially at fault in creating this overpayment by sending the payment to the Veteran a few days after he reported he had withdrawn from school.

3.  The recovery of the indebtedness did not nullify the objective for which benefits were intended, and the Veteran would be unjustly enriched if the benefits were not recovered, since failure to make restitution would result in unfair gain to the Veteran.
4.  The Veteran did not change his position to his detriment, and reliance on these VA benefits does not result in relinquishment of a valuable right or incurrence of a legal obligation.

5.  There is no evidence of financial hardship in this case.


CONCLUSION OF LAW

The debt of $1,411.83 is valid, and recovery of the overpayment of education benefits in the amount of $1,411.83 would not be against equity and good conscience.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In VA correspondences from March 2007, the Veteran was informed that he was overpaid for educational assistance for the period of May 13, 2004, to August 2, 2004, resulting in an overpayment of $1,411.83. 

In a December 2007 statement, the Veteran asserted that he was involved in a terrible car accident on May 8, 2004.  He asserted that his family member informed his school of his accident and he was subsequently withdrawn on May 11, 2004.  The Veteran asserted that, due to the severity of his condition after his car accident, he had no knowledge of the events in his life at that time and there was no way for him to possibly inform VA of his accident.

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), with implementing regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a) (2013), describes VA's duty to notify and assist claimants in substantiating claims for VA benefits.  

The VCAA, however, is inapplicable to waiver claims.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the U. S. Court of Appeals For Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to certain cases, pointing out that the statute at issue in such cases (Chapter 53) was not found in Title 38, of the United States Code, Chapter 51 (i.e., the laws changed by the VCAA).  The Court upheld its holding in Barger in Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007). 

Although the VCAA is not applicable to this appeal, there are still due process requirements that VA must comply with in seeking to collect the debt.  The statute pertaining to waiver claims, 38 U.S.C.A. § 5302, contains its own notice provisions. This statute requires that a payee be notified of the right to apply for a waiver, and a description of the procedures for submitting the application.  38 U.S.C.A. § 5302(a).  In addition, by regulation, it is required that, when a debt results from an individual's participation in a benefits program, the individual must be informed of the exact amount of the debt, and the collection methods to be employed.  38 C.F.R. § 1.911(d).  The individual must also be notified of his rights and remedies, specifically, that he may informally dispute the debt, or the amount of the debt; that he may request a waiver; that he may request a hearing; and that he may appeal the underlying debt.  38 C.F.R. § 1.911(b), (c).  The claimant must also be provided notice of the reasons for the debt. 38 C.F.R. § 1.911(d).

This information was provided to the Veteran in March 2007 and December 2007 letters.  Also, pursuant to the Board's 2010 remand directives, additional information was provided to the Veteran in a June 2014 letter.  

Factual Background

The evidence of record contains an October 2003 certification from a school official with Georgia Perimeter College that the Veteran was enrolled in 12 credit hours for the period January 12, 2004, to May 12, 2004.  In September 2007, the Veteran submitted a report card reflecting that he completed the 12 credit hours of this "spring" semester. 

In April 2004, a school official certified that the Veteran was enrolled in 4 credit hours, constituting 1/2 training time, from May 19, 2004, to August 2, 2004.  On November 4, 2004, the Veteran contacted VA informing them that he did not attend summer classes due to a motor vehicle accident but was unsure of the date.  He stated that he would have the school send a withdrawal notice. 

In March 2007, the Veteran submitted correspondence requesting an extension of his GI education benefits per Chapter 30.  The Veteran stated that he was in a motor vehicle accident on May 8, 2004, which halted his training until January 2005.  The Veteran stated that there was a mistake on the part of his school that had him attending classes from May 19, to August 2, 2004, and that he was entitled to months of benefits that had been mistakenly paid. 

In March 2007, a school official certified that the Veteran 'withdrew from the beginning of the term' of May 19 to August 2, 2004.  The date of termination was May 18, 2004. 

In March 2007, VA informed the Veteran that an overpayment in the amount of $1,411.83 had been created in light of the fact that he did not attend school from May 19, 2004, to August 2, 2004. 

The evidence of record contains a March 2007 correspondence issued to the Veteran from VA reflecting that his education assistance rate was $985.00 for the period of January 12, 2004, to May 12, 2004, $985.00 for the period of May 13, 2004, to May 18, 2004, and $492.50 for the period of May 19, 2004, to August 2, 2004. 

An audit worksheet generated in December 2007 reflects that the Veteran was paid $591.00 for the period May 1, 2004, to May 19, 2004, at the monthly rate of $985.00; and he was paid $1214.83 for the period May 19, 2004, to August 3, 2004, at the monthly rate of $492.50, totaling $1805.83. VA subtracted $394.00 (at the monthly rate of $985.00) for the period May 1, 2004, to May 13, 2004, resulting in the overpayment amount of $1,411.83. 

The Veteran has repeatedly stated that he did not receive payment for the period of May 13 to May 18, 2004 in the amount of $985.00. 

In March 2010, the Board remanded this issue in order clarify the amounts paid to the Veteran and the basis for the payments made.  In a June 12, 2014, letter, it was noted that the Finance Department verified that the following payments were issued: 

(1) $985 was issued on April 7, 2004, (payment for the term March 1, 2004, to March 31, 2004) 

(2) $985 was issued on May 6, 2004, (payment for the term April 1, 2004, to April 30, 2004)
(3) $394 was issued on July 21, 2004, (payment for the term May 1, 2004, to May 13, 2004)

(4) $1,411.83 was issued on November 8, 2004, (payment for the term May 19, 2004, to August 2, 2004).

Additionally, a correspondence from the Treasury Check Information system (TCIS) was associated with the file reflecting that an electronic payment of  $1,411.83 to the Veteran was processed on November 8, 2004.  The information identifies the same payee bank account number as shown on the bank statements submitted by the Veteran (see below). 

Analysis

An overpayment is created when a payee has received monetary benefits to which he or she is not entitled.  38 C.F.R. § 1.962.  The law provides that there shall be no collection of an overpayment, or any interest thereon, which results from participation in a benefit program administered under any law by VA when it is determined that collection would be against equity and good conscience.  The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962 (2013).

Absent fraud, misrepresentation, or bad faith, a waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962 , 1.963, 1.965.  In essence, the phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  38 C.F.R. § 1.965(a). 
	
"Equity and good conscience" involves a variety of elements: (1) Fault of the debtor, where the actions of the debtor contribute to creation of the debt; (2) Balancing of faults, weighing fault of the debtor against VA fault; (3) Undue hardship, whether collection would deprive debtor or family of basic necessities; (4) Defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment, failure to make restitution would result in unfair gain to the debtor; and (6) Changing position to one's detriment, reliance on VA benefits results in the relinquishment of a valuable right or incurrence of a legal obligation.  See 38 C.F.R. § 1.965(a)(1-6).  The list of elements contained in the regulation is not all inclusive.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994). 

Pursuant to 38 C.F.R. § 1.965, the standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  Id.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  Id.  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is 'an approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board first notes that it is improper to adjudicate an application for waiver without first determining the lawfulness of the debt asserted.  Schaper  v. Derwinski, 1 Vet. App. 430 (1991).  If the debtor in any way disputes the existence of the debt, the RO must review the accuracy of the debt determination and if the debtor is unsatisfied, he may appeal.  See also 38 C.F.R. § 1.911  (2013); VAOPGCPREC 6-98 (April 24, 1998).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  Id.  

In this case, the Veteran has not disputed the fact that he withdrew from school prior to the May 19, 2004, to August 2, 2004, semester.  In a June 12, 2014, letter, it was noted that the Finance Department verified that an overpayment in the amount of $1,411.83 was issued to the Veteran on November 8, 2004, for the May 19, 2004, to August 2, 2004, school term.  

Moreover, the TCIS reflects that an electronic payment of $1,411.83 to the Veteran was processed on November 8, 2004.  In an attempt to prove that he did not receive this check, the Veteran submitted a copy of his bank statements from 2004.  However, these statements only covered the period from May 2004 to August 2004, not November 2004, the time in which this particular check was awarded and processed.  Moreover, the account number on these statements matches the payee's financial information provided by TCIS.  Incidentally, the bank records do show the electronic payments of $985 on May 6, 2004, (for the term April 1, 2004, to April 30, 2004) and $394 on July 21, 2004, (for the term May 1, 2004, to May 13, 2004). The Veteran's confusion on this point is likely due to the fact that he was not paid by VA for the May to August 2004 semester until November 2004.

As such, the Board finds that the evidence of record clearly shows that this debt was validly created. 

To the extent that the Veteran is contesting who is at fault for the debt, the Board finds that VA was notified by the Veteran on November 4, 2004, that he did not attend summer classes due to a motor vehicle accident.  The Veteran indicated that he was unaware of the date and stated that he would have the school send a withdrawal notice.  The Veteran is partially at fault in creating this debt as he did not notify VA until months after the semester in question that he had withdrawn from school.  Nevertheless, the evidence reflects that the Veteran did notify VA that he had withdrawn from his classes 4 days prior to the processing of the pertinent payment.  Therefore, the Board finds that VA also has some fault in the creation of the indebtedness.  

The Board has considered the Veteran's assertion that, due to the severity of his condition after his car accident, he had no knowledge of the events in his life at that time and there was no way for him to possibly inform VA of his accident.  The Board is certainly sympathetic to the Veteran's assertions regarding his health at that time.  Even accepting that as true, someone - whether it was the Veteran or someone acting on his behalf - did contact the school in a timely fashion to communicate his inability to attend classes at that time, but did not accord VA the same consideration.  Moreover, the Board notes that the payment was issued six months after his accident and, even if he could not properly notify VA in May at the time of his accident, he could have done so two or three months later, which still would have prevented the payment being made in this case.

The Board does not find, however, any evidence of record indicating this overpayment was created due to fraud or misrepresentation or bad faith.  The evidence of record clearly reflects that the Veteran was involved in a car accident on May 8, 2004.  The Veteran did make an effort to notify VA of his withdrawal from school, even though it could have been in a more timely fashion.  As such, the Board finds no indication of fraud, misrepresentation, or bad faith on the part of the Veteran.

With regard to the remaining elements pertaining to determining equity and good conscience, the debt has already been paid, as of early 2008.  The record does not show that financial hardship was endured during the repayment of the debt or that the Veteran was deprived of the basic necessities.   Since recovery of the overpayment has already been completed, there is no issue as to whether it would cause the Veteran undue hardship.

With regard to whether repayment of the debt would nullify the objective for which the VA benefits were intended, the Board finds that requesting repayment for  benefits paid for courses that the Veteran did not take would in no way nullify the objective for which the VA benefits at issue in this case were intended. 

With regard to the issue of whether failure to make restitution would result in unfair gain to the debtor and the issue of changing position to one's detriment, the failure of the Government to insist upon its right to repayment of this debt would result in the Veteran's unjust enrichment at the expense of the Government, as he received payments to attend school when he was not actually enrolled or attending school. Although it is clearly detrimental for the Veteran to owe the Government money, he did not, according to the available record, change his position to his detriment as a result of this payment. 

Weighing all of the above factors, the Board finds that the preponderance of the evidence is against the Veteran's claim.  While VA played some fault in the creation of this overpayment, the Board finds that it would not be against equity and good conscience to require the Veteran to repay this debt, in light of the fact that undue hardship was not shown, the withholding of benefits or recovery would not nullify the objective for which benefits were intended, failure to make restitution would result in unfair gain to the debtor, and there is no evidence that reliance on VA benefits resulted in the relinquishment of a valuable right or incurrence of a legal obligation.  As such, waiver of recovery of the overpayment of $1,411.83 is not warranted.  As the evidence is not equally balanced in this case, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The overpayment of VA education benefits was validly created in the amount of $1,411.83.  

Entitlement to a waiver of recovery of indebtedness in the amount of $1,411.83 is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


